Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 12, 14-15, 20-21,24, 29, 31-35, 37, 39, 41, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruning U.S. Patent 6,888,529.

With regards to claim 1. Bruning teaches a Light-Emitting Diode (LED) light system (as shown in Bruning figure 4) comprising: 
a plurality of LED groups connected in parallel (230R, 230G, and 230B and see Bruning col 5, lines 11 thru 32 and col 8, lines 54 thru 67), each of the plurality of LED groups comprising one or more LEDs connected in series (see Bruning col 5, lines 11 thru 32 and col 8, lines 54 thru 67); 
a power circuit (primary and secondary sides of figure 4) comprising a plurality of outputs (N2, N3, and N4), each output electrically coupled to a corresponding one of the plurality of LED groups for individually powering the corresponding LED group (N2 coupled to 230R, N3 coupled to 230G, and N4 coupled to 230B); and 
a control subsystem electrically coupled to the power circuit (224, 230, 232R, 232G, and 232B) for using a closed-loop control based on a plurality of parameters of the power circuit for individually controlling each output of the power circuit for adaptively controlling an operation of the corresponding LED group coupled to said output (voltage sensed at V.sub.O2 and current sensed at point V.sub.R2 for 210R, V.sub.O3 and V.sub.R3 for 210G, V.sub.O4 and V.sub.R4 for 210B, and 226 and 228 for 224 controlling the primary side using Q.sub.1 and Q.sub.2).

    PNG
    media_image1.png
    700
    479
    media_image1.png
    Greyscale


With regards to claim 2. Bruning discloses the LED light system of claim 1, and Bruning also teaches wherein the control subsystem is configured for individually controlling each output of the power circuit for controlling the operation of the corresponding LED group coupled to said output for adapting to one or more characteristics thereof (as shown in Bruning figure 4, item 232R controls 230R, 232G controls 230G, 232B controls 230B and see col 8, lines 54 thru 67 for adjustment characteristics).

With regards to claim 5. Bruning discloses the LED light system of claim 1, and Bruning also teaches wherein at least a first one of the plurality of LED groups further comprises a switch electrically coupled to the one or more LEDs in series (as shown in Bruning figure 4, item Q.sub.5 switch is couple in 210R, Q.sub.3 switch is coupled in 210G, and Q.sub.4 switch is coupled in 210B); and wherein the control subsystem is electrically coupled to the switch for selectively enabling or disabling said at least the first one of the plurality of LED groups (232R is coupled to Q.sub.5, 232G is coupled to Q.sub.3, and 232B is coupled to Q.sub.4).

With regards to claim 12. Bruning discloses the LED light system of claim 1 and Bruning also teaches further comprising: 
at least one of a motion sensor and a light sensor (as shown in Bruning figure 4, item 226); and 
wherein the control subsystem is coupled to the at least one of the motion sensor and the light sensor for receiving sensor data therefrom for controlling the operation of the plurality of LED groups (226 output is sent to 224 for controlling the primary side of the power circuit).

With regards to claim 14. Bruning discloses the LED light system of claim 1, and Bruning also teaches wherein the power circuit comprises a transformer having an input on a primary side thereof for receiving electrical power and a plurality of outputs on a secondary side thereof for individually powering the plurality of LED groups (as shown in Bruning figure 4, item 220).

With regards to claim 15. Bruning discloses the LED light system of claim 14, and Bruning also teaches wherein the control subsystem comprises a voltage-control circuit, a first current-control circuit, and a pulse-code modulation (PCM) modulator for controlling a circuitry on the primary side of the transformer for power-factor correction (as shown in Bruning figure 4, item 224 controls Q.sub.2 to control clamping and Q.sub.1 using current sensing at R.sub.1 using duty cycle control to control the voltage at each secondary output).

With regards to claim 20. Bruning teaches a method for controlling a plurality of Light-Emitting Diodes (LEDs) for lighting (as shown in Bruning figure 4), the method comprising: 
partitioning the plurality of LEDs into a plurality of LED groups connected in parallel (230R, 230G, and 230B and see Bruning col 5, lines 11 thru 32 and col 8, lines 54 thru 67), each of the plurality of LED groups comprising one or more of the plurality of LEDs connected in series (230R, 230G, and 230B and see Bruning col 5, lines 11 thru 32 and col 8, lines 54 thru 67); 
individually powering each of the plurality of LED groups using a power circuit (primary and secondary sides of figure 4 with N2 coupled to 230R, N3 coupled to 230G, and N4 coupled to 230B); and 
using a closed-loop control (224, 230, 232R, 232G, and 232B) based on a plurality of parameters of the power circuit for individually controlling the powering of each LED group for adaptively controlling an operation of the LED group (voltage sensed at V.sub.O2 and current sensed at point V.sub.R2 for 210R, V.sub.O3 and V.sub.R3 for 210G, V.sub.O4 and V.sub.R4 for 210B, and 226 and 228 for 224 controlling the primary side using Q.sub.1 and Q.sub.2)

With regards to claim 21. Bruning discloses the method of claim 20, and Bruning also teaches wherein said using a closed-loop control comprises: 
individually controlling the powering of each LED group for controlling the operation of the LED group for adapting to one or more characteristics thereof (as shown in Bruning figure 4, item 232R controls 230R, 232G controls 230G, 232B controls 230B and see col 8, lines 54 thru 67 for adjustment characteristics).

With regards to claim 24. Bruning discloses the method of claim 20, and Bruning also teaches wherein said using a closed-loop control further comprises: 
using a switch for selectively enabling or disabling at least a first one of the plurality of LED groups (as shown in Bruning figure 4, item Q.sub.5 switch is couple in 210R, Q.sub.3 switch is coupled in 210G, and Q.sub.4 switch is coupled in 210B).

With regards to claim 29. Bruning discloses the method of claim 20 and Bruning also teaches further comprising: 
sensing at least one of motion and light about the plurality of LED groups (as shown in Bruning figure 4, item 226); and controlling the operation of the plurality of LED groups based on said sensing (226 output is sent to 224 for controlling the primary side of the power circuit).

With regards to claim 31. Bruning discloses the method of claim 20, and Bruning also teaches wherein said using a closed-loop control comprises: 
using a transformer for receiving electrical power at a primary side thereof and individually powering the plurality of LED groups from a plurality of outputs on a secondary side thereof (as shown in Bruning figure 4, item 220).

With regards to claim 32. Bruning discloses the method of claim 31, and Bruning also teaches wherein said using a closed-loop control comprises: 
using a voltage-control circuit, a first current-control circuit, and a pulse-code modulation (PCM) modulator for controlling a circuitry on the primary side of the transformer for power-factor correction (as shown in Bruning figure 4, item 224 controls Q.sub.2 to control clamping and Q.sub.1 using current sensing at R.sub.1 using duty cycle control to control the voltage at each secondary output).

With regards to claim 33. Bruning discloses the method of claim 31, and Bruning also teaches wherein said using a closed-loop control comprises: 
using a phase-shift modulator and a plurality of second current-control circuits for controlling a circuitry on the secondary side of the transformer for regulating currents of the plurality of LED groups.

With regards to claim 34. Bruning discloses the method of claim 33, and Bruning also teaches wherein said using a closed-loop control comprises: 
controlling the circuitry on the secondary side of the transformer for regulating the currents of the plurality of LED groups based at least on an output of the PCM modulator and output currents of the plurality of outputs on the secondary side of the transformer (as shown in Bruning figure 4, 232R uses voltage sensed at V.sub.O2 and current sensed at point V.sub.R2 for 210R, 232G uses V.sub.O3 and V.sub.R3 for 210G, 232B uses V.sub.O4 and V.sub.R4 for 210B).

With regards to claim 35. Bruning discloses the method of claim 34 and Bruning also teaches further comprising: 
receiving and transmitting instructions via a communication subsystem for controlling the operation of the plurality of LED groups (see Bruning col 8, lines 54 thru 67; 
wherein said individually controlling the powering of each LED group comprises: 
controlling the circuitry on the secondary side of the transformer for regulating the currents of the plurality of LED groups based further on an output of the communication subsystem (232R has input I.sub.R from the subsystem to control 230R, 232G has input I.sub.G from the subsystem to control 230G, and 232B has input I.sub.B from the subsystem to control 230B).

With regards to claim 37. Bruning discloses the LED light system of claim 1, and Bruning also teaches wherein the plurality of parameters comprise a plurality of voltage and current parameters of the power circuit (as shown in Bruning figure 4, item 224 uses Q.sub.1 based on current input from R.sub.1 and Q.sub.2 to provide voltage clamping); and 
wherein the control subsystem is configured for using the closed-loop control based on the plurality of voltage and current parameters of the power circuit to regulate the current of each of the plurality of LED groups for individually controlling each output of the power circuit for adaptively controlling the operation of the corresponding LED group coupled to said output (224 adjusts the voltage output at each secondary winding N2, N3, and N4; then controller 232R uses V.sub.O2 and V.sub.R2 to adjust Q.sub.5 to control 230R, 2332G uses V.sub.O3 and V.sub.R3 to adjust Q.sub.4 to control 230R, and 232B uses V.sub.O4 and V.sub.R4 to adjust Q.sub.3 to control 230R).

With regards to claim 39. Bruning discloses the light system of claim 15, and Bruning also teaches wherein the PCM modulator is configured for receiving the input current of the transformer (as shown in Bruning figure 4, item R.sub.1 provide the current to 224) and an output of the first current-control circuit for generating an output of the PCM modulator for controlling a PFC circuit on the primary side of the transformer (224 controls Q.sub.1).

With regards to claim 41. Bruning discloses the method of claim 20, and Bruning also teaches wherein the plurality of parameters comprise a plurality of voltage and current parameters of the power circuit (as shown in Bruning figure 4, item 224 uses Q.sub.1 based on current input from R.sub.1 and Q.sub.2 to provide voltage clamping); and 
wherein said using the closed-loop control comprises: 
using a closed-loop control based on the plurality of voltage and current parameters of the power circuit to regulate the current of each of the plurality of LED groups for individually controlling the powering of the LED group for adaptively controlling an operation of the LED group (224 adjusts the voltage output at each secondary winding N2, N3, and N4; then controller 232R uses V.sub.O2 and V.sub.R2 to adjust Q.sub.5 to control 230R, 2332G uses V.sub.O3 and V.sub.R3 to adjust Q.sub.4 to control 230R, and 232B uses V.sub.O4 and V.sub.R4 to adjust Q.sub.3 to control 230R).

With regards to claim 43. Bruning discloses the method of claim 32, and Bruning also teaches wherein said using the voltage-control circuit, the first current-control circuit, and the PCM modulator for controlling the portion of the first power circuit for power-factor correction comprises: 
using the PCM modulator for receiving the input current of the transformer and an output of the first current-control circuit for generating an output of the PCM modulator for controlling a PFC circuit (as shown in Bruning figure 4, item 224 controls Q.sub.1 using current sensing at R.sub.1 using duty cycle control to control the voltage at each secondary output and see col 8, lines 29 thru 43).

Allowable Subject Matter
Claims 6-10, 16-19, 25-27, 36, 38, 40, 42, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 6. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein at least a second one of the plurality of LED groups further comprises a light-angle controlling structure; and wherein the control subsystem is electrically coupled to the light-angle controlling structure for adjusting at least one of a light angle and a light angular-span of said at least the second one of the plurality of LED groups”. Claims 7-8 are objected to based upon their dependency to claim 6.

With regards to claim 9. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein at least one of the LEDs is rotatably coupled to a microelectromechanical-structure (MEMS) component thereby forming a LED assembly for adjusting light-emission angle hereof under the control of the MEMS component”. Claim 10 is objected to based upon its dependency to claim 9.

With regards to claim 16. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the control subsystem comprises a phase-shift modulator and a plurality of second current-control circuits for controlling a circuitry on the secondary side of the transformer for regulating currents of the plurality of LED groups”. Claim 16-19 are objected to based upon their dependency to claim 16.

With regards to claim 25. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “adjusting at least one of a light angle and a light angular-span of at least a second one of the plurality of LED groups”. Claims 26-27 are objected to based upon their dependency to claim 25.

With regards to claim 36. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “providing a phase-shift between voltage waveforms at the primary side of the transformer and voltage waveforms at the secondary side thereof”.

With regards to claim 38. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the plurality of parameters comprise: 
a reference voltage; 
a bus voltage of a power-factor correction (PFC) circuit on the primary side of the transformer”

With regards to claim 40. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the voltage-control circuit is configured for receiving a difference of the reference voltage and the bus voltage for outputting a signal for generating a reference current; and 
wherein the first current-control circuit is configured for receiving a difference of the reference current and the output current of the power source for generating the output of first current-control circuit”.

With regards to claim 42. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the plurality of parameters comprise: 
a reference voltage; 
a bus voltage of a PFC circuit of the first power circuit on the on the primary side of the transformer”.

With regards to claim 44. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “using the voltage-control circuit for receiving a difference of the reference voltage and the bus voltage for outputting a signal for generating a reference current; and 
using the first current-control circuit for receiving a difference of the reference current and the output current of the power source for generating the output of first current-control circuit”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang U.S. Patent 8,183,795 – Multiple secondary close-loop LED circuits
Peker U.S. Pub 2007/0159421 – Multiple secondary close-loop LED circuits
Matsushima U.S. Patent 7,109,667 – Multiple secondary close-loop LED circuits
Giannopoulos U.S. Patent 6,504,267 – Multiple secondary close-loop LED circuits
Chang U.S. Patent 6,369,525 – Multiple secondary close-loop LED circuits

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844